—In an action to foreclose a mortgage, the appellant appeals from an order of the Supreme Court, Kings County (Garry, J.), dated August 15, 1995, which granted the plaintiffs motion to strike her answer, affirmative defenses, and counterclaims, and denied her cross motion to dismiss the action insofar as asserted against her.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the plaintiff was both the assignee of the mortgage and, by indorsement, the holder of the underlying note at the time the foreclosure action was commenced. Accordingly, the plaintiff had standing to maintain the action (see, Slutsky v Blooming Grove Inn, 147 AD2d 208; cf., Kluge v Fugazy, 145 AD2d 537). The record also supports the determination that the notice of default adequately conformed to the provisions of the mortgage which governed such notice.
We have considered the appellant’s remaining contentions and find them to be without merit. Miller, J. P., Ritter, Pizzuto and Santucci, JJ., concur.